 Case 2:18-bk-20151-ER      Doc 1391 Filed 01/28/19 Entered 01/28/19 15:02:36           Desc
                              Main Document    Page 1 of 3


 1   GREGORY A. BRAY (Bar No. 115367)
     gbray@milbank.com
 2   MARK SHINDERMAN (Bar No. 136644)
     mshinderman@milbank.com
 3   JAMES C. BEHRENS (Bar No. 280365)
     jbehrens@milbank.com
 4   MILBANK, TWEED, HADLEY & McCLOY LLP
     2029 Century Park East, 33rd Floor
 5   Los Angeles, CA 90067
     Telephone: (424) 386-4000/Facsimile: (213) 629-5063
 6
     Counsel for the Official Committee of
 7   Unsecured Creditors of Verity Health System of
     California, Inc., et al.
 8
                         UNITED STATES BANKRUPTCY COURT
 9              CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
10   In re:                                                Lead Case No. 18-20151
                                                           Jointly Administered With:
11   VERITY HEALTH SYSTEM OF CALIFORNIA,                   CASE NO.: 2:18-bk-20162-ER
                                                           CASE NO.: 2:18-bk-20163-ER
     INC., et al.,                                         CASE NO.: 2:18-bk-20164-ER
12
                                                           CASE NO.: 2:18-bk-20165-ER
13                 Debtors and Debtors In Possession.      CASE NO.: 2:18-bk-20167-ER
                                                           CASE NO.: 2:18-bk-20168-ER
14                                                         CASE NO.: 2:18-bk-20169-ER
     Affects:                                              CASE NO.: 2:18-bk-20171-ER
15                                                         CASE NO.: 2:18-bk-20172-ER
                                                           CASE NO.: 2:18-bk-20173-ER
      All Debtors                                         CASE NO.: 2:18-bk-20175-ER
16
      Verity Health System of California, Inc.            CASE NO.: 2:18-bk-20176-ER
17    O’Connor Hospital                                   CASE NO.: 2:18-bk-20178-ER
      Saint Louise Regional Hospital                      CASE NO.: 2:18-bk-20179-ER
18    St. Francis Medical Center                          CASE NO.: 2:18-bk-20180-ER
      St. Vincent Medical Center                          CASE NO.: 2:18-bk-20181-ER
19    Seton Medical Center                                Chapter 11 Cases
20    O’Connor Hospital Foundation
      Saint Louise Regional Hospital                      Hon. Ernest M. Robles
21   Foundation
      St. Francis Medical Center of                       THIRD STIPULATION BETWEEN
22   Lynwood Foundation                                    UMB BANK, N.A. AND THE OFFICIAL
                                                           COMMITTEE OF UNSECURED
      St. Vincent Foundation                              CREDITORS REGARDING
23    St. Vincent Dialysis Center, Inc.                   CHALLENGE DEADLINE
24    Seton Medical Center Foundation
      Verity Business Services
25    Verity Medical Foundation
      Verity Holdings, LLC
26    De Paul Ventures, LLC
      De Paul Ventures - San Jose Dialysis, LLC
27

28                 Debtors and Debtors In Possession.
Case 2:18-bk-20151-ER   Doc 1391 Filed 01/28/19 Entered 01/28/19 15:02:36   Desc
                          Main Document    Page 2 of 3
Case 2:18-bk-20151-ER   Doc 1391 Filed 01/28/19 Entered 01/28/19 15:02:36   Desc
                          Main Document    Page 3 of 3
